               Case 2:20-cv-00014-JPJ-PMS
                                       D .Document
                                           -Q
                                           =       31-1 Filed 12/14/20 Page 1 of 1 Pageid#: 168
                                                                          Cn
                                                                          N               =
                                                                          9 X
                                                                          0                =
                                                                          &                &                       R
                                                                      u
                                                                          >
                                                                          <>6y
                                                                             os
                                                                          G ) r.
                                                                          ot '
                                                                             7*
                                                                          *               17
                                                                                          T

    l't1
       .
     1J
      -'
    I-AJ
       -
    >m

      1.        >            G -G= X
.
    jq).        D- , cx,---
                         0 ''
                            cM
                             r
    Q1*
    1!*1   .   >             -          =
    H.
    #,h
      .
    t!1
           L-0
             O
             = 1 % -
                   % -       .

                                 u ct
           =<                -
                                     z q/
                >        .
                                 /      & )'
                                 a   '' X        ,
                                                                                     '
                                                                                         1,-
                                                                                         'x

                 Yv < cy @
                 -
                                                                                          ctê
                                                                                         1'/
                                                                                          %e
                                                                                         jNd'
                                                                                                                 '
                                                                                                                 z'Yt
                                                                                                                 ..
                                                                                                                 yw
                                                                                                                 jjle
                                                                                                                    vs

                eu                   : -+,                                               1
                                                                                          q:Y
                                                                                          <.
                                                                                           q
                                                                                           .
                                                                                         4*#6..
                                                                                         !'J
                                                                                          .
                                                                                                                 #..?)>
                                                                                                                    z:!'
                                                                                                                 y.>9v.
                                                                                                                  .>
                                                                                                                   A.
                                                                                                                 /W#
                                                                                         1 'M.1,
                                                                                               .b
                                                                                                .
                                                                                                %                1.u-,:

                                 M          <t
                                            >                                            ;.4:<
                                                                                         I
                                                                                         I'N
                                                                                           a
                                                                                          15**
                                                                                              >1
                                                                                              .
                                                                                              ',
                                                                                               <1
                                                                                              N.4
                                                                                                n
                                                                                                                 Dnri
                                                                                                                 &.
                                                                                                                 yv
                                                                                                                 z
                                                                                                                 '
                                                                                                                 e
                                                                                                                  .
                                                                                                                  r
                                                                                                                   j.
                                                                                                                  pê
                                                                                                                    j
                                                                                                                    j
                                                                                                                    r
                                                                                                                 >a1
                                 c                                                        s ..,,. j  .J.           .
                                                                                         !z . ..
                                                                                         .'
                                                                                          f
                                                                                          ;
                                                                                          h
                                                                                          .
                                                                                                   .
                                                                                                    t
                                                                                                    . !
                                                                                                      ,
                                                                                                      )
                                                                                                    tv l
                                                                                         1,..+                   i:1
                                                                                                                   V2
                                                                                                                    r:
                                                                                                                     1
                                                                                                                     .!
                                                                                                                      .
                                                                                                                       .
                                                                                                                 '.:
                                                                                                                   ''..
                                                                                   *. .
                                                                                 '$ j
                                                                                    %
                                                                                    .
                                                                                    x
                                                                                    C'x%'
                                                                                        ..  1::
                                                                                            v   '7
                                                                                                 -1',
                                                                                                    .. '
                                                                                                       &.:
                                                                                                         '
                                                                                                         .
                                                                                                         c''
                                                                                     #.1)S.& qi)''.'.
                                                                                          ..
                                                                                                     'zl;-
                                                                                                         ';:
                                                                      e                              .   .
                                                                                                          j!          ...   -.

                                                                                     . j. . J.a.
                                                                                               y9
                                                                                                s 1j
                                                                                                             #- .
                                                                      ê          4
                                                                                     . .
                                                                                                 .
                                                                                                          .T /...g
                                                                                                             .
                                                                                                                 ..
                                            c               -. .                 J
                                                                                 )             .              '
                                                                                                              ' 'Y

                                            *
                                            .e
                                                           <'. .               . '
                                                     ...     ..., .
                                                            ..
                                                             ,,.
                                                                              , -.., .-. e
                                                                                       ...
                                                                                           ...
                                                                                                ,
                                                                                             .. j
                                                                                                     .
                                                                                                             4
                                                                                                             !
                                                                                                             (
                                                                                                             I
                                                                                                             .
                                                                                                             j
                                                                                                            ..
                                                                                                -..u. ..-.,jy,,-'r
                                                                                                             .,
                                                                                                                  .            .
                                                                                                                            ,. ,
                                                                                                                            .
                                                           '
                                                           .
                                                           1r.
                                                             :
                                                             .
                                                             !r:!
                                                                1;                 -
                                                                                  iI/**'
                                                                                       W'%.'
                                                                                                     .
                                                                                                         .
                                                                                                                  . .-
                                                                                                                            1
                                                                                                                             '
                                                                                                                             .
                                                                                                                            1'
                                                                                                                  z
                                                                          #          é                   .-' ' %'
                                                                          P U R ù 'M
                                                                                   . ''''
                                                                                        = ;/


                                                                                r?jj
                                                                                   4ç .
                                                                                      A-.I               js
                                                                                                         xh
                                                                                                          !tz'!h
                                                                                                               5e
                                                                                                                12 *'
                                                                                                   .
